  Case 17-28706         Doc 40     Filed 10/02/18 Entered 10/02/18 12:44:47              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-28706
         KAILA HILL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2017.

         2) The plan was confirmed on 12/19/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/11/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/28/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-28706        Doc 40       Filed 10/02/18 Entered 10/02/18 12:44:47                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $696.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $696.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $14.91
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $33.41
    Other                                                                 $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $80.32

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
AARGON COLLECTION AGENCY         Unsecured      1,038.00            NA            NA            0.00         0.00
AFNI INC                         Unsecured      1,010.00            NA            NA            0.00         0.00
BANK OF AMERICA                  Unsecured         219.00           NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     16,000.00     20,041.21      20,041.21           0.00         0.00
GM FINANCIAL                     Secured        5,575.00       8,625.00      8,625.00        463.91       151.77
GM FINANCIAL                     Unsecured            NA            NA         560.00           0.00         0.00
GM FINANCIAL                     Secured              NA         560.00        560.00           0.00         0.00
GM FINANCIAL                     Unsecured      7,425.00       3,553.50      3,553.50           0.00         0.00
IL DEPT OF REVENUE               Priority            0.00          0.00          0.00           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       4,010.49      4,010.49           0.00         0.00
LVNV FUNDING                     Unsecured           0.00        749.08        749.08           0.00         0.00
MID AMERICA BANK                 Unsecured         328.00        328.41        328.41           0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,358.00       1,058.81      1,058.81           0.00         0.00
PRA RECEIVABLES MGMT             Unsecured         428.00        428.35        428.35           0.00         0.00
PRA RECEIVABLES MGMT             Unsecured         448.00        448.55        448.55           0.00         0.00
SPRINT NEXTEL                    Unsecured         682.00           NA            NA            0.00         0.00
STAR PROPERTIES                  Unsecured      3,804.00       3,787.48      3,787.48           0.00         0.00
UHEAA                            Unsecured           0.00           NA            NA            0.00         0.00
UHEAA                            Unsecured           0.00           NA            NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured     32,635.00     67,586.83      67,586.83           0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured      6,572.00            NA            NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured      3,500.00            NA            NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-28706          Doc 40     Filed 10/02/18 Entered 10/02/18 12:44:47                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim         Principal        Int.
Name                                Class    Scheduled        Asserted     Allowed          Paid           Paid
US DEPT OF ED FEDLOAN            Unsecured      3,391.00              NA             NA           0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured      3,183.00              NA             NA           0.00         0.00
US DEPT OF EDUCATION             Unsecured           0.00             NA             NA           0.00         0.00
US DEPT OF EDUCATION             Unsecured           0.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00             $0.00                    $0.00
      Mortgage Arrearage                                        $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                               $8,625.00           $463.91                  $151.77
      All Other Secured                                       $560.00             $0.00                    $0.00
TOTAL SECURED:                                              $9,185.00           $463.91                  $151.77

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
       All Other Priority                                       $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $102,552.71                    $0.00                $0.00


Disbursements:

       Expenses of Administration                                   $80.32
       Disbursements to Creditors                                  $615.68

TOTAL DISBURSEMENTS :                                                                               $696.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-28706         Doc 40      Filed 10/02/18 Entered 10/02/18 12:44:47                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
